Melanie Oldham
                             392nd District Court
                        Henderson County Judicial Complex          FILED IN
                                                            12th COURT OF APPEALS
                         109 W. Corsicana Street, Suite 101      TYLER, TEXAS
                              Athens, Texas 75751            2/5/2015 9:50:13 AM
                                (903) 677-7280 fax               CATHY S. LUSK
                                                                     Clerk
                                  (903) 675-6111
                               moldham@co.henderson.tx.us

                                        February 5, 2015


Ms. Cathy Lusk
Clerk of the Twelfth District Court of Appeals
1517 West Front Street, Suite 354
Tyler, Texas 75702

       In Re: Cause No. 12-14-00025-CV
              Trial Court Cause No. 2014B-0692

       Style: In the Matter of the Marriage of Leslie Sue Floyd and Bradley Dean Cody and In
              the Interest of Billy Dean Cody, a Child

Dear Ms. Lusk:

I received your letter dated February 4, 2015, regarding the Reporter’s Record not being filed.

Pursuant to Texas Rules of Appellate Procedure 35.3(b) (2), I have not received a written request
for a Reporter’s Record.

Also, pursuant to Texas Rules of Appellate Procedure 35.3 (b) (3), no arrangements have been
made to satisfy the reporter’s fee.

I will respond appropriately when the above have been complied with.

                                             Sincerely,




                                             Melanie Oldham, CSR


cc:    Mr. Samuel M. Smith
       Ms. Marianne T. Warren